Memorandum Opinion and Order
Musgrave, Judge:
This Court denied the government leave to file its response and its Supplemental Motion for Summary Judgment and In Response to Plaintiffs Cross-Motion for Summary Judgment Out of Time in TIE Communications, Inc., v. United States, Slip Op. 92-210 (CIT November 25, 1992). In response to the government’s subsequent Motion to Dissolve Preliminary Injunction and its Memorandum for Reconsideration of the Court’s Decision Denying Defendant’s Request for *126Leave to File its Response to Plaintiffs Cross-Motion for Summary Judgment Out of Time, plaintiff has filed its Opposition and a proposed order seeking attorneys fees under USCIT Rule 11. This motion is likewise denied. However, the Court may well revisit the issue of Rule 11 sanctions at the end of these proceedings since the government’s pleadings do have the appearance of being “interposed for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.” See USCIT Rule 11. It is hereby
Ordered that the plaintiffs motion in opposition to the government’s Motion to Dissolve Preliminary Injunction and its Memorandum for Reconsideration of the Court’s Decision Denying Defendant’s Request for Leave to File its Response to Plaintiffs Cross-Motion for Summary Judgment Out of Time is denied in part and granted in part; it is further
Ordered that plaintiffs motion is granted to the extent the government’s motion was denied in its entirety; it is further
Ordered that plaintiffs motion is denied to the extent that the Court will postpone any decision regarding the imposition of Rule 11 sanctions; it is further
Ordered that plaintiffs motion is granted to the extent that the papers submitted in support of the government’s motion are stricken and excluded from the record.